15477825
DETAILED ACTION
This action is responsive to communications filed 3 May 2021.
Claims 8-9 and 17-18 remain canceled.
Claims 1-7, 10-16 and 19-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chin Kim #54220 on 18 May 2021.
Interview Summary – Supplemental Interview
A supplemental interview was performed on 24 May 2021 discussing on claims 1 and 19 being identical claims, wherein Attorney Kim agreed to and authorized the cancellation of claim 19.
The below listed claims of the application have been amended as follows: 

1.	(Currently Amended) A method for detecting an error in a business process via an exchange of email messages, comprising:
	receiving, by a processor of a business process analysis server (BPAS) that receives all email messages for analysis, an email, wherein the email includes an address of the BPAS that is automatically added to each email that is created at an endpoint device of a user and a recipient email address when the email is created at the endpoint device, wherein the address of the BPAS is included in a carbon copy field or a blind carbon copy field of the email;
	analyzing, by the processor, the email to determine at least one feature, wherein the at least one feature comprises a keyword within text from the email and a role associated with each email address in the email found from a company directory;
	determining, by the processor, the business process based on 
                
                    P
                    
                        
                            p
                        
                        
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                            ;
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            T
                                        
                                    
                                    φ
                                    (
                                    p
                                    ,
                                     
                                     
                                    
                                        
                                            m
                                        
                                        
                                            1
                                            :
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        p
                                        '
                                        ∈
                                        P
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    T
                                                
                                            
                                            φ
                                            (
                                            p
                                            ,
                                             
                                             
                                            
                                                
                                                    m
                                                
                                                
                                                    1
                                                    :
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    
                
            ,
where                         
                            P
                        
                     is a business process that is identified based upon a given process                         
                            p
                        
                     and a message thread prefix                         
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                        
                     from a training data set of pre-defined business processes and associated features that are known,                         
                            θ
                        
                     is a vector of learned parameters from a thread of the emails, T, used to train the logistic regression model and,                         
                            φ
                        
                     is a fixed dimension feature vector function of the given process                         
                            p
                        
                     and the message thread prefix                         
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                        
                    ;
	determining, by the processor, one or more variables that is associated with activities associated with the business process based on analysis of the text within the email, wherein the analysis deploys a conditional random field model for a word-label sequence of the email of an email thread;
	detecting, by the processor, the error in the business process associated with the email based , wherein the error comprises at least one of: a role anomaly, an information anomaly or a workflow anomaly, wherein the detecting comprises:
comparing, by the processor, the activities and values of the one or more variables of the activities of the business process to known activities and associated variables of the business process; and
determining, by the processor, that a value of the at least one variable of the one or more variables of the activities is different than a value of a corresponding variable of the associated variables of the known activities; and
	generating, by the processor, an alert email in response to the error that is detected, wherein the alert email requests a correction to the at least one variable to complete the business process, wherein the alert email is generated by the BPAS and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable that caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process.
2.	(Canceled)
3.	(Original) The method of claim 1, wherein the at least one feature comprises a plurality of features.
4.	(Previously Presented) The method of claim 3, wherein the business process is determined based on a comparison of the plurality of features to a set of features associated with each one of a plurality pre-determined business processes stored in a database in communication with the BPAS.
5.	(Original) The method of claim 1, wherein the one or more variables comprises at least one of: a party, an activity, a duration or a progress.
6.	(Original) The method of claim 1, wherein the error comprises that the at least one variable is 
7.	(Original) The method of claim 1, wherein the error comprises that the at least one variable is incorrect.
8.	(Canceled)
9.	(Canceled)
10.	(Currently Amended) A non-transitory computer-readable medium storing a plurality of instructions, which when executed by a processor of a business process analysis server (BPAS), causes the processor to perform operations for detecting an error in a business process via an exchange of email messages comprising:
receiving an email, wherein the email includes an address of the BPAS that is automatically added to each email that is created at an endpoint device of a user and a recipient email address, wherein the BPAS receives all email messages for analysis when the email is created at the endpoint device, wherein the address of the BPAS is included in a carbon copy field or a blind carbon copy field of the email;
	analyzing the email to determine at least one feature, wherein the at least one feature comprises a keyword within text from the email and a role associated with each email address in the email found from a company directory;
	determining the business process based on the role associated with each email address and the keyword within the text in the email using a logistic regression model, the logistic regression model comprising,
                
                    P
                    
                        
                            p
                        
                        
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                            ;
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            T
                                        
                                    
                                    φ
                                    (
                                    p
                                    ,
                                     
                                     
                                    
                                        
                                            m
                                        
                                        
                                            1
                                            :
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        p
                                        '
                                        ∈
                                        P
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    T
                                                
                                            
                                            φ
                                            (
                                            p
                                            ,
                                             
                                             
                                            
                                                
                                                    m
                                                
                                                
                                                    1
                                                    :
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    
                
            ,
where                         
                            P
                        
                     is a business process that is identified based upon a given process                         
                            p
                        
                     and a message thread prefix                         
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                        
                     from a training data set of pre-defined business processes and associated features that are known,                         
                            θ
                        
                     is a vector of learned parameters from a thread of the emails, T, used to train the logistic                         
                            φ
                        
                     is a fixed dimension feature vector function of the given process                         
                            p
                        
                     and the message thread prefix                         
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                        
                    ;
	determining one or more variables that is associated with activities associated with the business process based on analysis of the text within the email, wherein the analysis deploys a conditional random field model for a word-label sequence of the email of an email thread;
	detecting the error in the business process associated with the email based on at least one variable of the one or more variables associated with the business process, wherein the error comprises at least one of: a role anomaly, an information anomaly or a workflow anomaly, wherein the detecting comprises:
comparing the activities and values of the one or more variables of the activities of the business process to known activities and associated variables of the business process; and
determining that a value of the at least one variable of the one or more variables of the activities is different than a value of a corresponding variable of the associated variables of the known activities; and
	generating an alert email in response to the error that is detected, wherein the alert email requests a correction to the at least one variable to complete the business process, wherein the alert email is generated by the BPAS and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable that caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process.
11.	(Canceled)
12.	(Original) The non-transitory computer-readable medium of claim 10, wherein the at least one feature comprises a plurality of features.
13.	(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the business process is determined based on a comparison of the plurality of features to a set of features 
14.	(Original) The non-transitory computer-readable medium of claim 10, wherein the one or more variables comprises at least one of: a party, an activity, a duration or a progress.
15.	(Original) The non-transitory computer-readable medium of claim 10, wherein the error comprises that the at least one variable is missing.
16.	(Original) The non-transitory computer-readable medium of claim 10, wherein the error comprises that the at least one variable is incorrect.
17.	(Canceled)
18.	(Canceled)
19.	(Canceled)
20.	(Canceled)
Allowable Subject Matter
Claims 1, 3-7, 10 and 12-16 allowed. They are to be renumbered to claims 1, 2-6, 7 and 8-12.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record:
Meunier et al. (US-20110302251-A1) discloses A computer implemented electronic out-of-office message analysis system and method are disclosed. The method includes, for each of a plurality of users, receiving a user-generated electronic out-of-office message in a natural language in which a time window of absence and at least one alternate named contact are expressed and, based on the out-of-office message, generating a structured representation of the out-of-office message which links the alternate contact to a normalized representation of the time window. The structured representation of the out-of-office message is stored in a database. From the database it can be determined whether a (Abstract)
McAlear (US-20140304614-A1) discloses Coordinate information for an element of a project map comprises a user-selectable logistical indicator selected from a plurality of logistical indicators, each representing a different a manner of handling a project component and each uniquely represented by a predetermined visual indicium. The coordinate information, the map element and the logistical indicator are associated with electronic information. Using coordinate information provided by users, the map is displayed the predetermined visual indicia associated with the logistical indicators of the coordinate information plotted on the map elements. Each plotted visual indicium is selectable by a user to display at least a portion of the electronic information associated with the logistical indicator represented by that predetermined visual indicia. The result is to an electronic information management tool which provides a visual overview of the logistical indicators that have been selected by users for map components. (Abstract)
Yang et al. (US-10540610-B1) discloses Methods, apparatus, and computer-readable media are provided for analyzing a cluster of communications, such as B2C emails, to generate a template for the cluster that defines transient segments and fixed segments of the cluster of communications. More particularly, methods, apparatus, and computer-readable media are provided for generating and/or applying a trained structured machine learning model for a generated template that can be used to determine, for one or more transient segments of subsequent communications, a corresponding probability that a given semantic label is the correct semantic label for extracted content of the transient segment(s). (Abstract)
Malik (US-20020065891-A1) discloses The present invention provides a system and method for detecting incorrect e-mail addresses in outgoing e-mail communications. In a first embodiment, a domain name database creates a table of domain names by automatically storing the domain names of (Abstract)
Dick et al. (US-20150081803-A1) discloses A system and method for ensuring an electronic communication sent by a user to one or more recipients is not sent to one or more inappropriate recipients. The system and method controls, monitors, detects and prevents sending of electronic communications to an unintended recipient or recipients. The system and method also controls, monitors, detects and ensures electronic communications are sent to all intended recipients. Based on parameters that identify conditions for an inappropriate recipient, the system and method compares each recipient of an electronic communication with the parameters and stops the sending if an inappropriate recipient exists. A notification is then provided identifying each inappropriate recipient and the parameters that were triggered. Mechanism to override the stopping of the electronic communication may be provided. (Abstract)
However, the prior art of record, individually or in combination, fail to disclose or teach:
A method for detecting an error in a business process via an exchange of email messages, comprising:
	receiving, by a processor of a business process analysis server (BPAS) that receives all email messages for analysis, an email, wherein the email includes an address of the BPAS that is automatically 
	analyzing, by the processor, the email to determine at least one feature, wherein the at least one feature comprises a keyword within text from the email and a role associated with each email address in the email found from a company directory;
	determining, by the processor, the business process based on 
                
                    P
                    
                        
                            p
                        
                        
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                            ;
                             
                            θ
                        
                    
                    =
                     
                    
                        
                            
                                
                                    e
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            T
                                        
                                    
                                    φ
                                    (
                                    p
                                    ,
                                     
                                     
                                    
                                        
                                            m
                                        
                                        
                                            1
                                            :
                                        
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        p
                                        '
                                        ∈
                                        P
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    T
                                                
                                            
                                            φ
                                            (
                                            p
                                            ,
                                             
                                             
                                            
                                                
                                                    m
                                                
                                                
                                                    1
                                                    :
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    
                
            ,
where                         
                            P
                        
                     is a business process that is identified based upon a given process                         
                            p
                        
                     and a message thread prefix                         
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                        
                     from a training data set of pre-defined business processes and associated features that are known,                         
                            θ
                        
                     is a vector of learned parameters from a thread of the emails, T, used to train the logistic regression model and,                         
                            φ
                        
                     is a fixed dimension feature vector function of the given process                         
                            p
                        
                     and the message thread prefix                         
                            
                                
                                    m
                                
                                
                                    1
                                    :
                                
                            
                        
                    ;
	determining, by the processor, one or more variables that is associated with activities associated with the business process based on analysis of the text within the email, wherein the analysis deploys a conditional random field model for a word-label sequence of the email of an email thread;
	detecting, by the processor, the error in the business process associated with the email based on at least one variable of the one or more variables associated with the business process, wherein the error comprises at least one of: a role anomaly, an information anomaly or a workflow anomaly, wherein the detecting comprises:
comparing, by the processor, the activities and values of the one or more variables of the activities of the business process to known activities and associated variables of the business 
determining, by the processor, that a value of the at least one variable of the one or more variables of the activities is different than a value of a corresponding variable of the associated variables of the known activities; and
	generating, by the processor, an alert email in response to the error that is detected, wherein the alert email requests a correction to the at least one variable to complete the business process, wherein the alert email is generated by the BPAS and addressed only to a user that has a particular role that is responsible for providing correct information for the at least one variable that caused the error in the business process, wherein the user is missing from a thread of emails associated with the business process.
The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453